DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  claim 11 is identical to claim 4, thus it’s not further limiting claim 4.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “lowest resonant frequency” in third line to last, however it’s unclear how the “lowest” is determined, if it’s lowest among the plurality of resonators, it should be clearly indicated.

Claims 2-20 are also rejected for depend from claim 1.   

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al. “Inoue” (US 20130113576 A1).  
For claim 1, Inoue discloses a multiplexer (Abstract, [0006], [0007]) comprising: a band pass filter configured to pass a signal in a predetermined frequency band between a first terminal and a common terminal (Antenna terminal) connected to an antenna (figures 1, 3, 11A, 11B, 14B, transmit band pass filter); and a band elimination filter (a receiver band pass filter for eliminating transmit band, figures 29A, 29B) that is 
For claim 13, according to claim 1, Inoue discloses a communication device comprising: an antenna to which the multiplexer is connected; wherein the multiplexer separates transmission signals to be transmitted from the antenna and reception signals received by the antenna (figure 1).  

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. “Inoue” (US 20130113576 A1) in view of Fenzi et al. “Fenzi” (US 20190303524 A1).  
	For claim 3. The multiplexer according to claim 1, Inoue fails to disclose wherein the plurality of resonators include a fifth resonator having a largest capacitance value and a sixth resonator disposed on a side of the common terminal from the fifth resonator.
	Fenzi discloses a filter (figures 5a, 5b, [0020]) comprising a plurality of resonators including a first resonator (resonator 102 with 1852.55MHz) a second resonator (102 with 1877.38MHz) and a fifth resonator (102 with 4.7582 pF of the parallel resonators) having a largest capacitance value and a sixth resonator (102 with 0.6761 pF) disposed on a side of the common terminal from the fifth resonator.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection 
For claim 16. The communication device according to claim 13, Inoue fails to disclose wherein the plurality of resonators include a fifth resonator having a largest capacitance value and a sixth resonator disposed on a side of the common terminal from the fifth resonator.
Fenzi discloses a filter (figures 5a, 5b, [0020]) comprising a plurality of resonators including a first resonator (resonator 102 with 1852.55MHz) a second resonator (102 with 1877.38MHz) and a fifth resonator (102 with 4.7582 pF of the parallel resonators) having a largest capacitance value and a sixth resonator (102 with 0.6761 pF) disposed on a side of the common terminal from the fifth resonator.  
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Fenzi into the art of Inoue as to improve resonant and effectively eliminate unwanted band.   

12.	Claims 1, 4, 6-7, 11, 13, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yatsenko et al. “Yatsenko” (US 20160294423 A1) in view of Nakahashi et al. “Nakahashi” (US 20110090026 A1).  
For claim 1, Yatsenko discloses a multiplexer (Abstract, figure 3, [0031]) comprising: a band pass filter configured to pass a signal in a predetermined frequency band between a first terminal and a common terminal (Antenna terminal) connected to an antenna (figure 3, band pass filter 310 for WIFI band); and a band elimination filter 
Yatsenko does not mention the first resonator having a lowest resonant frequency. 
Nakahashi discloses a band rejection filter (Abstract, [0005], [0104], figures 14 and 15) comprising a plurality of series resonators (figure 17, resonators S1, S2 and S3) including a first resonator (figures 17 and 19, resonator S2) having a lowest resonant frequency and a second resonator (resonator S1) disposed on a side of an antenna terminal from the first resonator. 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Nakahashi into the art of Yatsenko as to improve resonant and effectively eliminate unwanted band.   
For claim 4, Yatsenko in combination with Nakahashi substantially teaches the limitation in claim 1, Nakahashi discloses wherein the first resonator and the second resonator are adjacent to each other (figure 17); and the band elimination filter further includes a first inductor (figure 17, inductor 50) including one end connected to a node 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Nakahashi into the art of Yatsenko as modified by Nakahashi as to improve resonant and effectively eliminate unwanted band.   
For claim 6, Yatsenko in combination with Nakahashi substantially teaches the limitation in claim 1, Yatsenko discloses wherein the band elimination filter further includes a second inductor and a third inductor (figure 3, inductors 385, 386) that are connected in series with the line between the second terminal and the common terminal; the band pass filter further includes a fourth inductor (figure 3, inductor 326) connected in series with a line between the first terminal and the common terminal; and the third inductor (386) is disposed closer to the second inductor (385) than to the fourth inductor (326). 
For claim 7, Yatsenko in combination with Nakahashi substantially teaches the limitation in claim 1, Yatsenko discloses wherein the band elimination filter further includes a third inductor (figure 3, inductor 387) connected in series with the line between the second terminal and the common terminal; the band pass filter further includes a fourth inductor (inductor 326) connected in series with a line between the first terminal and the common terminal; the multiplexer further includes a fifth inductor (inductor 327) connected in series with a line between the common terminal and a node between the band pass filter and the band elimination filter; and the third inductor (387) is disposed closer to the fifth inductor (327) than to the fourth inductor (326). 

For claim 13, Yatsenko in combination with Nakahashi substantially teaches the limitation in claim 1, Yatsenko discloses a communication device comprising: an antenna to which the multiplexer is connected (figure 3, antenna 308); wherein the multiplexer separates transmission signals to be transmitted from the antenna and reception signals received by the antenna (figure 3, [0001]).  
For claim 17, Yatsenko in combination with Nakahashi substantially teaches the limitation in claim 13, Nakahashi discloses wherein the first resonator and the second resonator are adjacent to each other (figure 17); and the band elimination filter further includes a first inductor (figure 17, inductor 50) including one end connected to a node between the first resonator and the second resonator and another end to which a reference potential is supplied. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Nakahashi into the art of Yatsenko as modified by Nakahashi as to improve resonant and effectively eliminate unwanted band.   
For claim 19, Yatsenko in combination with Nakahashi substantially teaches the limitation in claim 13, Yatsenko discloses wherein the band elimination filter further includes a second inductor and a third inductor (figure 3, inductors 385, 386) that are connected in series with the line between the second terminal and the common terminal; the band pass filter further includes a fourth inductor (figure 3, inductor 326) connected in series with a line between the first terminal and the common terminal; and 
For claim 20, Yatsenko in combination with Nakahashi substantially teaches the limitation in claim 13, Yatsenko discloses wherein the band elimination filter further includes a third inductor (figure 3, inductor 387) connected in series with the line between the second terminal and the common terminal; the band pass filter further includes a fourth inductor (inductor 326) connected in series with a line between the first terminal and the common terminal; the multiplexer further includes a fifth inductor (inductor 327) connected in series with a line between the common terminal and a node between the band pass filter and the band elimination filter; and the third inductor (387) is disposed closer to the fifth inductor (327) than to the fourth inductor (326). 

13.	Claims 3, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yatsenko et al. “Yatsenko” (US 20160294423 A1) as modified by Nakahashi et al. “Nakahashi” (US 20110090026 A1), in view of Fenzi et al. “Fenzi” (US 20190303524 A1).  
For claim 3, Yatsenko in combination with Nakahashi substantially teaches the limitation in claim 1, but fails to disclose wherein the plurality of resonators include a fifth resonator having a largest capacitance value and a sixth resonator disposed on a side of the common terminal from the fifth resonator.  
	Fenzi discloses a filter (figures 5a, 5b, [0020]) comprising a plurality of resonators including a first resonator (resonator 102 with 1852.55MHz) a second resonator (102 with 1877.38MHz) and a fifth resonator (102 with 4.7582 pF of the parallel resonators) 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Fenzi into the art of Yatsenko as modified by Nakahashi as to improve resonant and effectively eliminate unwanted band.   
For claim 10, Yatsenko in combination with Nakahashi and Fenzi substantially teaches the limitation in claim 3, Nakahashi discloses wherein the first resonator and the second resonator are adjacent to each other; and the band elimination filter further includes a first inductor including one end connected to a node between the first resonator and the second resonator and another end to which a reference potential is supplied (figure 17, inductor 50).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Nakahashi into the art of Yatsenko as modified by Nakahashi and Fenzi as to improve resonant and effectively eliminate unwanted band.   
For claim 16, Yatsenko in combination with Nakahashi substantially teaches the limitation in claim 13, but fails to disclose wherein the plurality of resonators include a fifth resonator having a largest capacitance value and a sixth resonator disposed on a side of the common terminal from the fifth resonator. 
Fenzi discloses a filter (figures 5a, 5b, [0020]) comprising a plurality of resonators including a first resonator (resonator 102 with 1852.55MHz) a second resonator (102 with 1877.38MHz) and a fifth resonator (102 with 4.7582 pF of the parallel resonators) 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Fenzi into the art of Yatsenko as modified by Nakahashi as to improve resonant and effectively eliminate unwanted band.   

14.	Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yatsenko et al. “Yatsenko” (US 20160294423 A1) as modified by Nakahashi et al. “Nakahashi” (US 20110090026 A1), in view of Pang et al. “Pang” (US 20190341910 A1). 
For claim 5, Yatsenko in combination with Nakahashi substantially teaches the limitation in claim 4, Yatsenko discloses wherein the band elimination filter further includes, between the second resonator and the common terminal, a second inductor connected in series with the second resonator (figure 3, inductor 387). 
But fails to disclose an inductance value of the first inductor is larger than an inductance value of the second inductor. 
Pang discloses a filter with a ladder-type including a plurality of resonators, a first inductor (inductor 226) and a second inductor (inductor 221 with a range from 0.1 nH to 2 nH), an inductance value of the first inductor (226) is larger than an inductance value of the second inductor (figure 2, [0056]).   
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection 
For claim 18, Yatsenko in combination with Nakahashi substantially teaches the limitation in claim 17, Yatsenko discloses wherein the band elimination filter further includes, between the second resonator and the common terminal, a second inductor connected in series with the second resonator (figure 3, inductor 387).  
But fails to disclose an inductance value of the first inductor is larger than an inductance value of the second inductor. 
Pang discloses a filter with a ladder-type including a plurality of resonators, a first inductor (inductor 226) and a second inductor (inductor 221 with a range from 0.1 nH to 2 nH), an inductance value of the first inductor (226) is larger than an inductance value of the second inductor (figure 2, [0056]).   
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Pang into the art of Yatsenko as modified by Nakahashi as to improve resonant and effectively eliminate unwanted band.   

15.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yatsenko et al. “Yatsenko” (US 20160294423 A1) as modified by Nakahashi et al. “Nakahashi” (US 20110090026 A1), in view of Saji (US 20170264336 A1).   
For claim 14, Yatsenko in combination with Nakahashi substantially teaches the limitation in claim 13, but fails to disclose further comprising: a switch connected to the multiplexer; a duplexer connected to the switch; a power amplifier connected to the 
Saji discloses a transceiver (figures 18 and 19, [0086]-[0090]) comprising a switch (switch 14) connected to a multiplexer (16d); a duplexer (11) connected to the switch; a power amplifier (PA 34) connected to the duplexer; a first low noise amplifier (LNA 32 for GSM850) connected to the multiplexer; a second low noise amplifier (LNA 32 for B7) connected to the duplexer; a first radio frequency integrated circuit connected to the first low noise amplifier ([0094], GSM 850 radio); and a second radio frequency integrated circuit connected to the power amplifier and to the second low noise amplifier ([0102], LTE B7 radio). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Saji into the art of Yatsenko as modified by Nakahashi as to accommodate communication application needs.   

Allowable Subject Matter
16.	Claims 2, 8-9, 12 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  
for claims 2 and 15, none of the references, either alone or in combination, discloses or renders obvious all anti-resonant frequencies of the resonators are higher than a resonant frequency of the fourth resonator and lower than an anti-resonant frequency of the third resonator.   

Conclusion

	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Rui Meng Hu/
R.H./rh
November 10, 2021

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643